Citation Nr: 0424653	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  98-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 10, 1948, to 
August 24, 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran appealed the Board's April 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2000 joint motion for remand, the parties 
contended that new and material evidence had been submitted.  
In a May 2000 order, the Court sustained the motion and 
remanded the case to the Board.  In a November 2000 decision, 
the Board remanded the case to the RO and directed the RO to 
adjudicate the claim on the merits.  Thereafter, the Board 
denied the claim in an October 2002 decision, which the 
veteran appealed.  In a March 2003 joint motion for remand, 
the parties contended that the veteran did not receive proper 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court sustained the motion, in a March 2003 
order, and remanded the case to the Board.  The case was 
returned to the Board for adjudication.  The Board remanded 
the case in February 2004 to comply with the Court's Order.  
The necessary development was undertaken and the case has 
since been returned to the Board for adjudication.


FINDINGS OF FACT

1. The veteran's service medical records note complaints of 
backache, but they do not note evidence of an in-service back 
injury.

2. The earliest medical evidence of record of a chronic low 
back disorder is a July 1994 magnetic resonance imaging 
report noting degenerative changes at L4-5.

3. There is no competent medical evidence linking the 
veteran's current back disability to his military service.


CONCLUSION OF LAW

The veteran did not incur or aggravate a back disorder in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA notice and duty to assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
what specific information and evidence VA will attempt to 
secure, and what specific information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103.  VA's 
General Counsel has held, however, that 38 U.S.C.A. § 5103(a) 
"does not require VA to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue."  VAOPGCPREC 08-03; 69 Fed.Reg. 25180 (2004).  The 
Board is bound by this opinion.  38 U.S.C.A. § 7104 (West 
2002).  Accordingly, while the veteran was told what was 
needed to reopen the claim, see e.g., the April 1999 Board 
decision, under the VA General Counsel's binding opinion a 
separate notice explaining what is necessary to substantiate 
a claim for service connection on the merits is not required. 

Still, it is well to note that in December 2000, the veteran 
was asked to submit the names and addresses of all health 
care providers who treated him for his back disorder since 
separation from service.  Specific information regarding a 
reported laminectomy, and reports from Drs. Gilber and 
Lockstadt were requested.  Thus, the contents of this 
correspondence notified the veteran of specific evidence and 
information needed to support his claim.

In April 2001, the veteran received correspondence that 
specifically addressed the VCAA.  In addition to notifying 
the veteran of the scope of VA's duty to notify and assist 
under the aforementioned laws and regulations, the RO 
provided the veteran with notice of the requirements for 
establishing service connection for a back disorder.  Namely, 
he was notified that the law required evidence of a disease 
or injury that either began or was made worse in service; a 
current disorder documented by medical evidence of recurrent 
or persistent symptoms, personal statements, or lay 
statements from others that described symptomatology; and a 
relationship between the current disability and injury, 
disease, or event in service in the form of medical records 
or medical opinion.  The appellant was further informed that 
specific evidence needed to support his claim was that which 
demonstrated a relationship between his current back disorder 
and an inservice back injury/condition.  Thus, the veteran 
was informed in both general and specific terms of evidence 
that was required to support his claim. 

The veteran was also notified that VA would attempt to obtain 
pertinent records held by Federal agencies, to include 
service medical records and VA treatment records, medical and 
employment records, and a medical examination or opinion, if 
necessary.  In turn, the veteran had to submit sufficient 
information to enable VA to obtain records.  The veteran 
could also submit his personal statements or lay statements 
of others that described his symptoms, and submit a medical 
opinion from a private physician.  It was ultimately his 
responsibility to ensure the records were received.  Further, 
the veteran was specifically notified that VA needed evidence 
of a relationship between a current back disorder and any in-
service injury.  Thus, the two remaining requirements that 
the veteran is notified of evidence VA will obtain and 
evidence the veteran should submit were satisfied.

In December 2001, the veteran was notified that VA was 
attempting to obtain private medical records on his behalf 
and was reminded that it was ultimately his responsibility to 
ensure that such records were received. 

In response to the February 2004 Board remand, the veteran 
was provided notice in March 2004 consistent with the 
provision of 38 U.S.C.A. § 5103.  The veteran was informed 
that evidence necessary to support his claim was evidence of 
an injury or disease in service, a current physical disorder, 
and medical records or a medical opinion linking the current 
disorder to the service injury, disease, or event in service.  
Specific evidence and information was not identified, as the 
record contained evidence that arguably satisfied all three 
threshold requirements.  Additionally, the veteran was 
notified that VA was responsible for trying to obtain 
relevant records from any Federal agency to include military 
records, VA treatment records (including private facilities 
where VA authorized treatment), or records from the Social 
Security Administration.  The veteran was notified that VA 
would also make reasonable efforts to obtain relevant records 
not held by a Federal agency to include State or local 
governments, private doctors, hospitals, or current or former 
employers.  The veteran was asked to submit information 
regarding any additional VA or private medical treatment he 
received.

As detailed above, the veteran received complete notice on 
more than one occasion.  In view of the foregoing, the Board 
is hard pressed to find any deficiencies in the content of 
the notice.  As such, the Board finds that the notice 
complies with the provisions of 38 U.S.C.A. § 5103; 
Quartucccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board notes that in Pelegrini v. Principi. 18 Vet. App. 
112 (2004), the Court held, in part, that VCAA notice under 
38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159, must be 
provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction or 
regional office (RO) decision on a claim for VA benefits, 
even if the claim and initial unfavorable adjudication 
occurred prior to the effective date of the VCAA.  

Although the veteran was provided notice that complies in 
substance with the aforementioned laws and regulations, 
notice was not provided in the chronological sequence 
outlined in Pelegrini.  That error did not, however, 
prejudice the appellant.  

The record reflects that correspondence dated in December 
2000, April 2001, and March 2004 satisfies the notice 
requirements of the aforementioned laws and regulations.  To 
this end, the veteran was notified of evidence needed to 
support his claim, evidence VA would obtain, and evidence he 
needed to submit.

Additionally, the veteran received notice of the rating 
decision from which the current appeal originates.  He was 
provided with a statement of the case and supplemental 
statements of the case that notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision. 

In short, the veteran's claim has been ongoing for more than 
seven years and in light of all of the development that has 
transpired during that time, as evidenced by the record, he 
is well aware of the information and evidence necessary to 
substantiate his claim, he is familiar with the law and 
regulations pertaining to his claim, and he has not indicated 
the existence of any outstanding information or evidence 
relevant to his claim.  Indeed, since the most recent notice 
was provided in March 2004, neither the veteran nor his 
representative has responded by bringing to light any new 
evidence or information that would help support his claim.  
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain all service medical records, VA Medical Center 
(VAMC) treatment records, private medical records identified, 
schedule examinations, and obtain medical opinions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran is not prejudiced by the 
Board proceeding to the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred therein.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same disability, or by medical evidence that links a 
current disability to symptoms that began in service and 
which have continued since.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

The veteran has set out his contentions in a February 1997 
statement, in a Substantive Appeal received in February 1998, 
in a statement received in August 1998, at a January 1999 
videoconference hearing, in an April 2001 VA Form 21-4142 
with argument appended, and in a June 2001 statement.

He contends that, in service, he fell from a top bunk and 
injured his back.  He said he did not lose consciousness when 
he fell, but arose, experienced excruciating pain, passed 
out, and awoke in a hospital where he remained until he was 
separated from service.  He said he was admitted to the 
hospital on June 30, 1948, and was discharged from both the 
hospital and the service on August 24.  With regard to 
postservice treatment, he said he was treated for back pain 
by Dr. Richard Stevenson, his family doctor, from 1948 until 
about 1972.  He said Dr. Stevenson had died, and that he had 
tried, without success, to obtain the doctor's records.  He 
had also been treated by Drs. Margolies, Lockstadt, and 
Gilbert, through his insurance company, and by the VA.  He 
said he was fired from three jobs immediately after service 
because he could not perform the work required of him due to 
back pain.  Reportedly, another employer would not hire him 
after he failed the company physical.

During his testimony, the veteran referred to a lifelong limp 
as a psychological or psychosomatic limp.  He said that 
service doctors, in diagnosing his condition as a psychiatric 
one, focused on the psychosomatic limp rather than on his 
back.  He contended, however, that the problem with his back 
was scoliosis.  He said he did not have scoliosis when he 
entered service, that he was diagnosed with transient 
scoliosis in service, and that he was told by Drs. Lockstadt 
and Jensen that transient scoliosis was caused by an impact 
injury, such as falling from a great height.  He further 
contended that the scoliosis seen in service had "degenerated 
into degenerative scoliosis," and he suggested that 
degenerative scoliosis was the cause of his back trouble.  He 
said he obtained published materials on scoliosis from the 
National Association of Scoliosis and the American Orthopedic 
Surgeons.  (The file includes one page of printed material 
from the National Scoliosis Foundation.  The page is undated 
but indicates it was reprinted from The Spinal Connection, 
Fall/Winter 1990, and it consists of an interview of Dr. John 
B. Emans of Boston's Children's Hospital Medical Center.  The 
monograph defines various terms, including scoliosis, which, 
according to the article, can result from a birth defect, a 
severe accident, or a neuromuscular disease such as polio.  
The article notes that in most cases, scoliosis is 
idiopathic, i.e., it occurs for no known reason.  The article 
does not mention "transient" scoliosis, nor specifically 
discuss the particulars of the appellant's case.)

The veteran's service medical records include a May 10, 1948, 
entrance examination that noted no musculoskeletal defects.  
Another record, dated June 2, during the third week of basic 
training, noted the veteran's complaints of headaches. The 
impression was that he should be seen by the neuropsychiatric 
service.  On June 10, doctors noted "[d]aily varied pain 
[with] minimal findings."  On June 11, he reported backaches 
since playing football in high school, with recurrence a week 
earlier.  On June 18, he complained of headaches and 
backaches, and said his left leg had been smaller than the 
right since birth.  On June 28, doctors recorded that the 
veteran was "[s]till having trouble," and the diagnoses were 
inadequate personality and a mild congenital deformity of the 
left leg.

On June 30, 1948, a doctor recorded that he was "[c]onvinced 
this man should be out," and that the veteran's separation 
could be accomplished by the orthopedic clinic to which he 
was admitted that day.  On an undated record from the 
orthopedic clinic, measurement of leg lengths from the 
umbilicus suggested that the right leg was 1/2 inch shorter 
than the left but, when measurements were made from the 
anterior iliac spines, leg lengths were equal.  A July 15 
record by the orthopedic clinic noted that, "after an 
extended period of observation and recheck on the physical 
examination [with] X rays, it was found that he had no 
orthopedic deformity or pathology . . . ." (Emphasis added).  
It was believed that his "limp" was intentional, and that he 
should be "investigated from an N.P. [neuropsychiatric] 
standpoint."  On July 20, it was noted that, although the 
veteran had claimed that he had limped all his life, a staff 
member reported he had seen him walk normally.  The record 
noted that "transient scoliosis . . . appears on walking." 
Electrodiagnostic testing showed no muscle weakness of the 
left leg.

A July 20 record noted that there was some impairment of 
attention due to anxiety during psychological testing, and 
the examiner indicated that the diagnosis would probably be 
anxiety neurosis with hysteria features.  A July 27 nursing 
note said that the "[l]imp seems more pronounced when pt 
[patient] knows he is being observed."  A July 29 examination 
by the neuropsychiatric service noted that the veteran 
appeared to have a slight left-leg limp, but deep tendon 
reflexes were active and normal, and there was no muscle 
weakness.  The examiner concluded that the veteran had a 
personality disorder and not a physical or neurologic one.  
The impression was moderate, chronic, passive-dependent 
reaction manifested by helplessness, indecisiveness, and a 
tendency to cling to others.  A note dated July 30th opined 
that the appellant's limp may be "pure malingering."  An 
August 3 medical certificate noted the symptoms reported by 
the veteran, noted that he appeared to limp but had been 
seen, on at least one occasion, to walk with a normal gait, 
noted that no organic disease had been found, and concluded 
that there was no justification for separation on that 
ground.  The diagnoses were moderate, chronic, passive- 
dependent reaction manifested by helplessness, 
indecisiveness, and a tendency to cling to others; and a 
conversion reaction manifested by headaches, backaches, and a 
functional limp.  An August 19, 1948, separation examination 
noted no musculoskeletal defects, and the veteran was 
separated from service for inadaptability psychiatrically.

Absolutely none of the veteran's service medical records 
reflect a report or evidence of any inservice back injury, to 
include any injury following a fall.

In November 1998 statements, two of his sisters said the 
veteran had been treated by Dr. Richard Stevenson, from the 
week he returned from service until Dr. Stevenson's 
retirement, for back trouble that began in service.

The earliest postservice medical evidence of record are 1987 
treatment records from the Lexington Clinic.  The earlier 
records show a cervical spine disorder after a February 1987 
motor vehicle accident, but none of those earlier records 
reflected a diagnosis of a lumbar spine disorder.

On the veteran's first visit to the office of Dr. Gary 
Margolies, in February 1993, he saw Dr. R.D. Caldroney for 
chest discomfort.  The doctor reported that he had reviewed 
outside records that showed that the veteran did not have the 
severe coronary artery disease they had been led to believe 
he had, and the doctor thought the chest discomfort might 
have an esophageal etiology.  He concluded, from his review 
of the outside records, that there was a "fair emotional 
component to many of his symptoms."  History from the veteran 
included occasional bouts of sacral pain radiating to the 
thighs, worse upon awakening and improved by activity, but he 
was not examined at that time in connection with that 
history.

A July 1994 report from Magnetic Resonance Imaging Associates 
noted mild scoliosis to the left and degenerative changes at 
L4-5.

In September 1995, in connection with the workup of a 
gastrointestinal complaint, Dr. Margolies ordered X rays of 
the veteran's abdomen which incidentally showed degenerative 
changes of the lumbar spine at L4-5 with mild scoliosis.

The veteran was hospitalized at VA in January 1997 for 
evaluation of seizures.  Extended video 
electroencephalography, and clinical evaluation during 
purported seizures, were not consistent with true seizures.  
Examiners felt that the purported seizures were either a 
reaction to stress or were false seizures for secondary gain.  
Diagnoses included pseudoseizures.  Magnetic resonance 
imaging of the lumbar spine, conducted the day the veteran 
was discharged, showed degenerative disc disease at L4-5 and 
moderate to severe spinal stenosis.

April 1997 VA records show that the veteran underwent a 
laminectomy and discectomy at L4-5.  The operation report 
noted that he had a long history of back trouble, and 
currently had pain and numbness in both lower extremities, 
but had been followed by VA only since August 1995.  After 
surgery, deep tendon reflexes were symmetric and strength was 
good in the lower extremities; sensation was diminished in 
all extremities which, according to the veteran, had been the 
case since a bout of sepsis following an earlier surgery.

An October 1997 record from Dr. John Gilbert noted history 
from the veteran of back injury sustained when he fell from a 
top bunk in service.  The history included significant back 
and bilateral leg pain since service, and a recent 
laminectomy at a VA hospital.  The veteran said he fell after 
the surgery and currently had more pain.  Examination 
revealed spasm and limitation of motion of the thoracolumbar 
spine, but there were no deformities and no tenderness.  
There was myelographic evidence of scoliosis and of 
persistent lateral recess stenosis at multiple levels.  
Diagnoses included permanent lumbar nerve root injury 
syndrome from an unresolved fall in service; scoliosis; 
persistent lateral recess stenosis; and "post laminectomy 
syndrome (perineural fibrosis syndrome)."

In July 1998, the veteran asked Dr. Margolies for a referral 
to a spine surgeon.  In an August 1998 letter to Dr. 
Margolies, said by the author to have been written for use by 
the veteran in connection with his VA claim, Dr. Harry 
Lockstadt noted history from the veteran of a back injury 
sustained when he fell from a top bunk in service.  The 
veteran said he had back and leg pain at the time of the fall 
in service, had the same back and leg pain since that injury, 
and currently had the same back and leg pain in spite of a 
1997 laminectomy.  On examination, there was limitation of 
motion of the lumbar spine. X rays showed facet joint 
hypertrophy and an instability pattern, with lateral 
listhesis, at L4-5, and disc degeneration at L5-S1.  Dr. 
Lockstadt opined that the veteran sustained an injury at the 
L4-5 level, that the injury resulted in the current 
instability pattern, and that he had developed "degenerative" 
scoliosis since the injury.

In an August 1998 letter to the RO, Dr. Margolies reported 
that he had seen the veteran for multiple medical problems 
during the preceding three years.  The veteran had had back 
pain and computerized tomography showed degenerative joint 
disease of the lower lumbar spine.  Dr. Margolies did not 
address etiology of a back disorder.

In a December 2000 letter, Robert Jensen, MD, JD, reported 
that he had examined the veteran on several occasions, from 
September 1996 to September 1999, while a neurology resident 
at the Lexington VA hospital.  He said the veteran, after a 
back injury in service, developed back pain and "brisk" deep 
tendon reflexes at the knees.  These signs were followed by 
sensory changes in the L4-S1 dermatomes bilaterally which 
were followed by apparent weakness in the "forelegs."  Dr. 
Jensen asserted that he had reviewed the veteran's medical 
records back to 1948, that the appellant had consistently and 
persistently reported pain to various physicians for fifty 
years, and that he had been examined by competent 
neurosurgeons and orthopedic surgeons whose reports were all 
quite consistent.  There had been no report of any back 
injury other than the one in service.

At an extensive May/August 2001 VA orthopedic examination, 
the veteran contended that scoliosis was not noted when he 
entered service, and that it was first noted as transient 
scoliosis after a fall from a top bunk in service.  He cited 
more recent radiographic evidence of scoliosis, and contended 
that the service doctor was mistaken in calling his scoliosis 
"transient."  He further contended that his scoliosis was 
caused by the fall in service, that it worsened, and that it 
was the cause of his chronic back pain.  The examiner 
thoroughly reviewed the veteran's written contentions, and 
his service and postservice medical records, and recited in 
her report his contentions and the salient medical evidence 
of record.  She noted that the veteran claimed that he 
presented frequently with complaints of back pain immediately 
postservice, but there is no medical evidence that he did, 
and no medical evidence of a back disorder until the mid- 
1990's.  Workup then revealed degenerative changes at the L4- 
5 level, and he underwent a laminectomy at that level at a VA 
hospital.

The examiner reported that her examination of the veteran was 
problematic due to his questionable cooperation.  When 
walking to the examining room, he used a cane and gait was 
markedly abnormal but, when encouraged to walk without his 
cane, he was able to demonstrate a few steps of normal heel- 
toe gait.  The examiner said she was "truly uncertain" as to 
the veteran's gait.  When asked to provide resistance to the 
examiner's hand, none was felt and, when the examiner quickly 
removed her hand, the veteran's hand did not move indicating 
that he was not, in fact, pushing. When asked to demonstrate 
range of motion of the lumbar spine, it appeared to be 
limited to 2 or 3 degrees in each direction but, when advised 
that the examiner could not document scoliosis unless he bent 
over so his spine could be examined, he was able to bring his 
fingertips to his ankles and demonstrate flexion to 95 
degrees with pain only at the extreme.  Scoliosis was not 
demonstrated clinically, and thoracic scoliosis was not shown 
radiographically.  X rays revealed degenerative changes in 
the thoracolumbar spine and severe degenerative disc disease 
at L4-5 with rotoscoliosis at that level only.  On sensory 
examination, the veteran said he was diffusely numb in the 
left leg, and reportedly was unable to distinguish sharp from 
dull; however, he was noted to withdraw from strong, sharp 
probing, but said he could not tell whether the stimulus was 
sharp or dull.

In concluding, the examiner reported that the veteran had a 
preexisting left leg-length discrepancy.  She opined that 
this discrepancy was not permanently aggravated in service.  
It could, however, be expected to cause, or aggravate, 
chronic degenerative changes in the lumbar spine over time.  
In addition, although he contended that he fell and injured 
his back in service, service medical records showed that 
there was "no orthopedic pathology."  The examiner noted that 
service medical records referred to scoliosis ("transient 
scoliosis . . . appears on walking"), but that the leg-length 
discrepancy, combined with a paravertebral muscle spasm, 
might have appeared to be scoliosis.  She said that, in fact, 
the veteran did not have scoliosis, save for a rotatory 
scoliosis related to degenerative changes at L4-5.  Finally, 
he had degenerative disc disease at multiple levels in the 
cervical and lumbar spine, and had had a discectomy and 
laminectomy at L4-5 with instability due to rotoscoliosis at 
that site, but there was no evidence, other than history from 
the veteran, to link current degenerative disc disease to a 
fall in service.  The examiner concluded that the veteran's 
chronic back pain was not likely related to any inservice 
fall.

In this case, the veteran contends that he fell from his bunk 
in service in 1948, that the fall caused scoliosis, that he 
has had back pain since the fall, that he currently has back 
pain and scoliosis, and that the scoliosis, caused by the 
1948 fall, is the cause of his current back pain.  The 
veteran is competent to provide evidence regarding symptoms, 
and his statements regarding back pain are accepted at face 
value. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 
However, as a layman (i.e., one without medical training or 
expertise), he is not competent to establish medical etiology 
or diagnosis.  Heuer v. Brown, 7 Vet. App. 379 (1995).  
Etiology can only be established by medical evidence.

Drs. Gilbert and Lockstadt attribute the veteran's back 
disability to back injury sustained when he fell from a top 
bunk in service, and Dr. Jensen did so as well if only by 
implication.  The VA examiner, however, did not ascribe any 
of his back disability to service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility is particularly 
onerous where, as here, medical opinions diverge but, in 
weighing the medical evidence, the Board may accept one 
medical opinion and reject others.  At the same time, the 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the Court has held, 
for example, that postservice reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

There is no indication in the record that Drs. Gilbert and 
Lockstadt reviewed the veteran's service medical records, or 
that they relied, for their opinion as to the etiology of his 
back disorder, on anything but history from the veteran.  
Thus, the medical evidence they provided is not competent and 
it is discounted.  Grover, LeShore.  Dr. Jensen, on the other 
hand, claimed to have reviewed the veteran's medical records 
back to 1948. He said that, since the veteran "sustained a 
back injury in service," he had reported pain to various 
physicians for fifty years, and had been examined by 
neurosurgeons and orthopedists whose reports were all quite 
consistent. Dr. Jensen's December 2000 letter comes very 
close to linking continued symptomatology to a current 
disability, pursuant to 38 C.F.R. § 3.303(b), to establish 
medical evidence of nexus.  The problem, however, is that he 
still relies upon history from the veteran regarding a back 
injury in service because there is absolutely nothing in 
service medical records to suggest that the veteran actually 
sustained the back injury he claims.  LeShore.  In addition, 
Dr. Jensen's reference to fifty years of medical records is 
entirely unclear since there are no medical records in the 
claim file between 1948 and 1987.  Further, though the post- 
1987 medical records show occasional complaints of back pain, 
a back disorder was not diagnosed until 1994, and it was only 
after that that medical records became "quite consistent" in 
diagnosing the veteran's back disability.  Accordingly, Dr. 
Jensen's opinion must be discounted as well.

In contrast, from her recitation of their content, that the 
VA examiner reviewed the veteran's service medical records.  
She noted that "no orthopedic pathology" was found in 
service.  Indeed, service medical records reflect an effort 
by doctors to discharge the veteran on the basis an 
orthopedic disability, but they were unable to do so for lack 
of one.  The VA examiner concluded that the veteran's back 
disability was degenerative disc disease, with rotoscoliosis 
at L4-5 related to the degenerative disc disease at that 
level, and that that disability was not related to his 
military service.  The examiner's conclusions are well 
reasoned and are supported by her clinical findings and by 
the other medical evidence of record, and the Board accepts 
them over the opinions of Drs. Gilbert, Lockstadt, and 
Jensen.

As such, the Board concludes that the preponderance of the 
evidence is against the appellant's claim, and that service 
connection is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for residuals of a back injury is denied.



	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



